Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 20, 2022

                                      No. 04-22-00806-CV

            IN THE INTEREST OF K.J.G., A.G., O.M.G., AND J.P.M, children

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-02090
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
Tex. R. Jud. Admin. 6.2. The notice of appeal was filed on November 28, 2022. Ms. Karen
Kane and Ms. Elva Chapa are the court reporters responsible for preparing, certifying, and filing
the reporter’s records in this appeal. Ms. Kane’s and Ms. Chapa’s records were due on
December 12, 2022 but have not been filed.

       It is therefore ORDERED that Ms. Kane file her reporter’s record in this appeal no later
than December 30, 2022. TEX. R. APP. P. 35.3(c). It is further ORDERED that Ms. Chapa file
the reporter’s record in this appeal no later than December 30, 2022. TEX. R. APP. P. 35.3(c).
Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



       It is so ORDERED December 20, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT